CONFESSION OF ERROR

PER CURIAM.
We reverse the order denying defendant’s motion to correct illegal sentence. Pursuant to the State’s proper confession of error, this cause is remanded for the court to calculate the correct amount of credit to which defendant is entitled for time served in prison during the incarcerative portion of his original split sentence. Sainvilus v. State, 689 So.2d 1261 (Fla. 3d DCA 1997); see Tripp v. State, 622 So.2d 941 (Fla.1993). The defendant’s sentence shall be corrected to reflect the appropriate credit.
Order reversed, cause remanded.